UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13988 DeVry Inc. (Exact name of registrant as specified in its charter) DELAWARE 36-3150143 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) ONE TOWER LANE, SUITE1000, 60181 OAKBROOK TERRACE, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant’s telephone number; including area code: (630)571-7700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerRAccelerated filer£ Non-accelerated filer £ (Do not check if a smaller reporting company)Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: October 31, 2008— 71,631,090shares of Common Stock, $0.01par value DEVRY INC. FORM10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER30, 2008 TABLE OF CONTENTS PageNo. PARTI – Financial Information Item1 — Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3 — Quantitative and Qualitative Disclosures About Market Risk 33 Item4 — Controls and Procedures 34 PARTII – Other Information Item1 — Legal Proceedings 35 Item1A — Risk Factors 36 Item 2— Unregistered Sales of Equity Securities and Use of Proceeds 36 Item6 — Exhibits 37 Signatures 38 2 PART I – Financial InformationDEVRY INC. Item 1. Financial Statements CONSOLIDATED BALANCE SHEETS (Unaudited) September30, June 30, September 30, 2008 2008 2007 (Dollars in thousands) Current Assets: Cash and Cash Equivalents $ 183,059 $ 217,199 $ 150,011 Marketable Securities 2,136 2,308 72,745 Restricted Cash 8,564 4,113 21,218 Accounts Receivable, Net 154,654 55,214 75,790 Deferred Income Taxes, Net 15,635 14,975 15,491 Prepaid Expenses and Other 28,279 31,779 18,474 Total Current Assets 392,327 325,588 353,729 Land, Buildings and Equipment: Land 51,193 50,726 51,707 Buildings 231,812 216,048 201,884 Equipment 288,731 282,273 266,677 Construction In Progress 5,536 4,874 5,038 577,272 553,921 525,306 Accumulated Depreciation and Amortization (316,624 ) (314,606 ) (292,442 ) Land, Buildings and Equipment, Net 260,648 239,315 232,864 Other Assets: Intangible Assets, Net 140,632 62,847 55,874 Goodwill 523,395 308,024 291,113 Perkins Program Fund, Net 13,450 13,450 13,450 Marketable Securities 57,128 57,171 — Other Assets 11,176 11,961 5,510 Total Other Assets 745,781 453,453 365,947 TOTAL ASSETS $ 1,398,756 $ 1,018,356 $ 952,540 LIABILITIES: Current Liabilities: Current Portion of Debt $ 145,876 $ — $ — Accounts Payable 81,153 70,368 32,799 Accrued Salaries, Wages and Benefits 43,786 51,300 35,392 Accrued Expenses 42,966 31,175 41,491 Advance Tuition Payments 19,964 16,972 14,828 Deferred Tuition Revenue 173,953 40,877 122,415 Total Current Liabilities 507,698 210,692 246,925 Other Liabilities: Revolving Loan 20,000 — — Deferred Income Taxes, Net 43,963 22,163 8,689 Deferred Rent and Other 29,342 29,512 30,950 Total Other Liabilities 93,305 51,675 39,639 TOTAL LIABILITIES 601,003 262,367 286,564 SHAREHOLDERS’ EQUITY: Common Stock, $0.01Par Value, 200,000,000SharesAuthorized; 71,484,000; 71,377,000 and 71,098,000SharesIssued and Outstanding at September 30, 2008, June30, 2008 and September 30, 2007, Respectively 725 724 717 Additional Paid-in Capital 174,236 168,405 147,511 Retained Earnings 661,894 627,064 536,933 Accumulated Other Comprehensive Loss (2,557 ) (2,963 ) (1,550 ) Treasury Stock, at Cost (969,360; 989,579 and 589,393Shares, Respectively) (36,545 ) (37,241 ) (17,635 ) TOTAL SHAREHOLDERS’ EQUITY 797,753 755,989 665,976 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 1,398,756 $ 1,018,356 $ 952,540 The accompanying notes are an integral part of these consolidated financial statements. 3 DEVRY INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Per Share Amounts) (Unaudited) For the Three Months Ended September 30, 2008 2007 REVENUES: Tuition $ 279,127 $ 230,221 Other Educational 24,590 20,097 Total Revenues 303,717 250,318 OPERATING COSTS AND EXPENSES: Cost of Educational Services 139,613 121,028 Loss on Sale of Assets — 3,743 Student Services and Administrative Expense 117,292 91,645 Total Operating Costs and Expenses 256,905 216,416 Operating Income 46,812 33,902 INTEREST: Interest Income 2,142 2,407 Interest Expense (353 ) (221 ) Net Interest Income 1,789 2,186 Income Before Income Taxes 48,601 36,088 Income Tax Provision 13,771 9,253 NET INCOME $ 34,830 $ 26,835 EARNINGS PER COMMON SHARE: Basic $ 0.49 $ 0.38 Diluted $ 0.48 $ 0.37 The accompanying notes are an integral part of these consolidated financial statements. 4 DEVRY INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended September 30, 2008 2007 (Dollars in Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 34,830 $ 26,835 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Stock-Based Compensation Charge 3,110 1,514 Depreciation 8,825 8,405 Amortization 952 1,081 Provision for Refunds and Uncollectible Accounts 15,985 14,725 Deferred Income Taxes (923 ) (6,785 ) Loss on Disposals of Land, Buildings and Equipment 24 3,735 Changes in Assets and Liabilities, Net of Effects from Acquisition of Business: Restricted Cash (4,313 ) (6,729 ) Accounts Receivable (86,442 ) (47,401 ) Prepaid Expenses and Other 5,835 741 Accounts Payable 9,091 (1,509 ) Accrued Salaries, Wages, Benefits and Expenses 2,706 (60 ) Advance Tuition Payments (1,826 ) 390 Deferred Tuition Revenue 108,964 85,067 NET CASH PROVIDED BY OPERATING ACTIVITIES 96,818 80,009 CASH FLOWS FROM INVESTING ACTIVITIES: Capital Expenditures (10,638 ) (18,140 ) Net Proceeds from Sales of Land and Building — 38,528 Payment for Purchase of Business, Net of Cash Acquired (286,254 ) — Marketable Securities Purchased (13 ) (82,738 ) Marketable Securities-Maturities and Sales — 10,000 NET CASH USED IN INVESTING ACTIVITIES (296,905 ) (52,350 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Exercise of Stock Options 2,078 2,394 Reissuance of Treasury Stock 1,340 182 Repurchase of Common Stock for Treasury — (5,402 ) Cash Dividends Paid (4,282 ) (3,557 ) Excess Tax Benefit from Stock-Based Payments 420 167 Borrowings Under Collateralized Line of Credit 45,876 — Borrowings Under Revolving Credit Facility 120,000 25,000 Repayments Under Revolving Credit Facility — (25,000 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 165,432 (6,216 ) Effects of Exchange Rate Differences 515 (587 ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (34,140 ) 20,856 Cash and Cash Equivalents at Beginning of Period 217,199 129,155 Cash and Cash Equivalents at End of Period $ 183,059 $ 150,011 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash Paid (Refunded) During the Period For: Interest $ 51 $ 177 Income Taxes, Net (6,868 ) 6,392 The accompanying notes are an integral part of these consolidated financial statements. 5 DEVRY INC. Notes to Consolidated Financial Statements (Unaudited) NOTE1:INTERIM FINANCIAL STATEMENTS The interim consolidated financial statements include the accounts of DeVry Inc. (“DeVry”) and its wholly-owned subsidiaries. These financial statements are unaudited but, in the opinion of management, contain all adjustments, consisting only of normal, recurring adjustments, necessary to fairly present the financial condition and results of operations of DeVry.The June 30, 2008 data that is presented is derived from audited financial statements. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto contained in DeVry's Annual Report on Form 10-K for the fiscal year ended June 30, 2008, as filed with the Securities and Exchange Commission. The results of operations for the three months ended September 30, 2008, are not necessarily indicative of results to be expected for the entire fiscal year. NOTE2:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Marketable Securities Marketable securities consist of auction-rate certificates and investments in mutual funds all of which are classified as available-for-sale securities.The following is a summary of our short-term and long-term available-for-sale marketable securities at September 30, 2008 (dollars in thousands): Gross Unrealized Cost (Loss) Gain Fair Value Short-term Investments: Bond Mutual Fund $ 755 $ (3 ) $ - $ 752 Stock Mutual Funds 1,942 (558 ) - 1,384 Total Short-term Investments $ 2,697 $ (561 ) $ - $ 2,136 Long-term Investments: Auction Rate Certificates $ 59,475 $ (2,347 ) $ - $ 57,128 Total Long-term Investments $ 59,475 $ (2,347 ) $ - $ 57,128 Investments are classified as short-term if they are readily convertible to cash or have other characteristics of short-term investments such as highly liquid markets or maturities within one year. At September 30, 2008, contractual maturities of our long-term investments ranged from 18 to 33 years. At September 30, 2008, all of the Bond and Stock mutual fund investments are held in a rabbi trust for the purpose of paying benefits under DeVry’s non-qualified deferred compensation plan. All mutual fund investments are recorded at fair market value based upon quoted market prices. Due to changing market conditions that have reduced liquidity for Auction Rate Securities, as detailed below, these investments are valued using observable and unobservable inputs, such as internally-developed pricing models.
